On June 29,2004, the defendant was sentenced to the following: five (5) years in the Montana State Prison, for the offense of Fraudulently Obtaining Dangerous Drugs, a felony. In addition, the Court finds the defendant to be a persistent felony offender and sentences the defendant to a consecutive five (5) years in the Montana State Prison.
On November 18, 2004, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Keithi Worthington. The state was not represented.
Keithi Worthington informed the Division she was recently appointed as counsel to represent Mr. Sherrill and has not received his complete file to date. There is a pending sentence in Missoula County that Mr. Sherrill may apply for a review of sentence depending on the term of that sentence. Ms. Worthington requested the hearing be continued to give sufficient time to prepare for the hearing and possibly have the Missoula County case heard for sentence review at the same time as the Ravalli County case.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date.
Done in open Court this 18th day of November, 2004.
*129Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.